IN THE SUPREME COURT OF TENNESSEE
                                  AT JACKSON
                                        April 9, 2014 Session

                      STATE OF TENNESSEE v. JESSIE DOTSON

                  Appeal by Permission from the Court of Criminal Appeals
                             Criminal Court for Shelby County
                        No. 0807688     James C. Beasley, Jr., Judge


                  No. W2011-00815-SC-DDT-DD - Filed September 30, 2014




W ILLIAM C. K OCH, J R. and S HARON G. L EE, JJ., concurring.


       We concur fully with all of the Court’s opinion except for Section II(E)(4) containing
the proportionality analysis. After conducting our own independent proportionality analysis,
we concur with the majority’s conclusion that Mr. Dotson’s death sentences are not
disproportionate to the sentences imposed on other similar offenders who have committed
similar crimes.

       In 1997, the Court narrowed the scope of the proportionality review required by Tenn.
Code Ann. § 39-13-206(c)(1)(D) (2010) by limiting its consideration to only those cases in
which the death penalty had been sought. State v. Bland, 958 S.W.2d 651, 666 (Tenn. 1997).
The Court recently reaffirmed this truncated proportionality approach in State v. Pruitt, 415
S.W.3d 180, 217 (Tenn. 2013). We dissented from the Court’s decision to continue
following the State v. Bland approach because it narrows the proportionality analysis
required by Tenn. Code Ann. § 39-13-206(c)(1)(D). State v. Pruitt, 415 S.W.3d at 230 (Koch
and Lee, JJ., concurring and dissenting). In place of the State v. Bland analysis, we
determined that the Court should return to its pre-Bland proportionality analysis that
considered “all first degree murder cases in which life imprisonment or a sentence of death
has been imposed”1 and that focused on whether the case under review more closely
resembled cases that have resulted in the imposition of the death penalty than those that have
not. State v. Pruitt, 415 S.W.3d at 230-31 (Koch and Lee, JJ., concurring and dissenting).



       1
           State v. Barber, 753 S.W.2d 659, 666 (Tenn. 1988).
       We have undertaken the broader analysis that we deem to be more consistent with
Tenn. Code Ann. § 39-13-206(c)(1)(D). Based on our review of all similar first-degree
murder cases, including those in which the death penalty was not sought, we have concluded
that Mr. Dotson’s personal background and the nature of the capital crimes he committed
closely resemble the personal backgrounds and the crimes committed by other persons who
have received a death sentence. Accordingly, based on the facts in this record, we have
concluded, as required by Tenn. Code Ann. § 39-13-206(c)(1)(D), that Mr. Dotson’s death
sentences are “[neither] excessive [n]or disproportionate to the penalty imposed in similar
cases, considering both the nature of the crime and the defendant.”


                                                  _______________________________
                                                  WILLIAM C. KOCH JR., JUSTICE


                                                  _______________________________
                                                  SHARON G. LEE, JUSTICE




                                            -2-